In an action to impress a trust on the balance in a savings account in the defendant savings and loan association, which is maintained in the name of the female defendant, plaintiff appeals from an order of the Supreme Court, Queens County, dated February 27, 1961, denying his motion for an injunction pendente lite restraining the withdrawal of any money from such account. Appeal discontinued, without costs, upon the written request of the appellant. Motion by appellant to stay the operation of the order appealed from, which denied his motion for an injunction pendente lite. In view of the discontinuance of the appeal, the motion is dismissed as academic. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.